Citation Nr: 0511356	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  96-11 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

4.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Des Moines, 
Iowa, Regional Office (RO) of the Department of Veterans 
Affairs (VA ) that, in relevant part, found that new and 
material evidence had not been submitted to reopen claims for 
service connection for a right knee disability and PTSD; and 
a December 1997 rating decision that denied service 
connection for low back and cervical spine disabilities, and 
denied entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability as a result of 
treatment and surgery performed on the cervical spine at a VA 
Medical Center (VAMC) in November 1996.  

In his February 1996 substantive appeal pertaining to the 
issues of whether new and material evidence had been 
presented to reopen claims for service connection for a right 
knee disability and PTSD, the veteran requested a personal 
hearing before a Veterans Law Judge at the RO.  In April 
1996, he informed the RO that he wanted a hearing before a 
hearing officer at the RO instead.  A hearing was held in 
June 1996, and a transcript of the proceedings is associated 
with the claims file.  

In his February 1998 substantive appeal pertaining to the 
issues of entitlement to service connection for low back and 
cervical spine disabilities, and entitlement to compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for additional 
disability as a result of treatment and surgery performed on 
the cervical spine at a VAMC, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  He 
was scheduled for a videoconference hearing with a Veterans 
Law Judge in March 1998.  However, he canceled the hearing.  

In a June 1998 Report of Contact the veteran's representative 
requested that the veteran be rescheduled for a hearing in 
August 1998.  

In August 1999, the Board remanded the case to the RO for 
further development, including scheduling the veteran for a 
hearing before a Veterans Law Judge.  

In a December 2001 rating decision, the RO reopened the PTSD 
claim, granted service connection for the disability and 
assigned a 50 percent rating, effective May 22, 1995.  The RO 
also denied service connection for a personality disorder.  
This was considered a full grant of the benefit sought on 
appeal; hence, the issue is no longer in appellate status.  
However, the veteran filed a notice of disagreement with the 
rating assigned for PTSD in February 2002.  He did not 
express disagreement with the denial of service connection 
for a personality disorder.  

In a May 2003 rating decision, the RO granted compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for limitation of 
motion of the cervical spine as a result of VA treatment and 
assigned a 30 percent rating, effective November 19, 1996; 
granted compensation benefits pursuant to 38 U.S.C.A. § 1151 
for tension type headaches as a result of VA treatment and 
assigned a 10 percent rating, effective November 19, 1996; 
and granted compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for scars of the forehead as a result of VA treatment 
and assigned a 10 percent rating effective November 21, 1996.  
As such these issues were considered fully resolved and 
consequently are no longer before the Board.  Additionally, 
there is no indication in the file that the veteran expressed 
disagreement with the ratings assigned for these 
disabilities.  (In August 2003, the veteran did request a 
temporary total rating based on a period of convalescence 
following neck surgery.  However, this is a separate issue 
and does not indicate disagreement with the initial rating 
assigned for the disability).  

In July 2003, the veteran filed an application for 
entitlement to a total disability rating based on individual 
unemployability.  

In a December 2003 rating decision, the RO granted 
entitlement to a total disability rating based on individual 
unemployability, effective July 23, 2003; and granted basic 
eligibility to Dependents' Educational Assistance under the 
provisions of Chapter 35, Title 38, United States Code, 
effective July 23, 2003.  In assessing entitlement to a total 
disability rating, the RO continued the ratings assigned for 
the veteran's cervical spine disability, tension-type 
headaches, and forehead scars.  

In December 2003, the RO also provided the veteran with a 
statement of the case on the issue of entitlement to a higher 
initial rating for the service-connected PTSD.  Subsequently, 
he submitted a statement that he was satisfied with the 50 
percent rating for PTSD and wanted to withdraw his appeal on 
this issue.  

In a January 2004 rating decision mailed under a cover letter 
in February 2004, the veteran was informed that a clear and 
unmistakable error had been found in the December 2003 rating 
decision in granting basic eligibility to Dependents' 
Educational Assistance under the provisions of Chapter 35, 
Title 38, United States Code.  Hence, entitlement to those 
benefits was terminated.  

In February 2004, the veteran submitted a statement that 
indicated that he wished to withdraw his statement that he 
was satisfied with the 50 percent rating assigned for his 
PTSD since it was based on the erroneous establishment of 
basic eligibility to Dependents' Educational Assistance, and 
intended to continue his appeal on the issue.  This document 
was accepted as a timely substantive appeal on the issue of 
entitlement to a higher initial rating for PTSD.  Hence, the 
issue was certified to the Board.  

In a July 2004 statement, the veteran raised the issues of 
entitlement to service connection for hearing loss and 
tinnitus.  These issues have not been adjudicated by the RO 
and were deferred by the RO in a September 2004 rating 
decision.  They will not be addressed in this decision and 
are referred to the RO for appropriate action.  In the 
September 2004 rating decision, the RO denied entitlement to 
a temporary total rating based on a period of convalescence.  
There is no indication in the file that the veteran has 
disagreed with this determination.  Hence, that issue is also 
not before the Board and will not be addressed herein.  

In a September 2004 statement, the veteran withdrew the issue 
of entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability of the right 
upper extremity as a result of VA treatment and surgery for a 
cervical spine disability.  Therefore, that issue is no 
longer before the Board and will not be addressed in this 
decision.  

The issues of entitlement to service connection for low back 
and cervical spine disabilities, and entitlement to an 
initial rating in excess of 50 percent for PTSD are addressed 
in the REMAND portion of the decision below and are remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  In a January 1981 rating decision, the RO denied the 
veteran's original claim for service connection for a right 
knee disability; the veteran did not file a timely appeal and 
the decision became final.  

3.  In an October 1992 rating decision, the RO informed the 
veteran that he had failed to present new and material 
evidence to reopen his claim for service connection for a 
right knee disability; the veteran did not appeal the 
determination and it became final.  

4.  Additional evidence received since the October 1992 RO 
decision, considered in conjunction with the record as a 
whole, is not so significant that it must be considered to 
fairly decide the merits of the claim for service connection 
for a right knee disability.  


CONCLUSIONS OF LAW

1.  The January 1981 rating decision that denied service 
connection for a right knee disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.1103 (2004).  

2.  The October 1992 rating decision that concluded that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a right knee disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.1103 (2004).  

3.  The additional evidence received subsequent to the 
October 1992 RO decision is not new and material, and the 
claim for service connection for a right knee disability may 
not be reopened.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a) (2004).  
Duty to assist requirements for claimants trying to reopen a 
finally decided claim were also promulgated.  38 C.F.R. 
§ 3.159(c)(1)-(3) (2004).  The provisions of these 
regulations were explicitly made applicable only to claims to 
reopen a finally decided claim which were received by VA on 
or after August 29, 2001.  Since the veteran's claim to 
reopen was received by the RO prior to this date, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
duty to assist provisions, as noted at 38 C.F.R. § 3.159 
above, are not applicable to the veteran's claim to reopen.  
Nevertheless, the duty to assist provisions of the VCAA as 
well as the duty to inform provisions are applicable to this 
aspect of the veteran's claim.  

Duty to Notify

VA letters issued in April 2003 and January 2004 apprised the 
veteran of the information and evidence necessary to 
substantiate his request to reopen a claim for service 
connection for a right knee disability.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (2003).  

A recent case of the United States Court of Appeals for 
Veterans Claims (Court) held that compliance with 38 U.S.C.A. 
§ 5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable determination by 
the agency of original jurisdiction.  See Pelegrini v. 
Principi, 18 Vet. App. 1112 (2004) (Pelegrini II).  However, 
in the present case, the veteran's claim was initially 
adjudicated before the VCAA was enacted, and the notice 
letters were not sent until April 2003 and January 2004.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the veteran in April 2003 and 
January 2004 were not given prior to the first AOJ 
adjudication of the claim to reopen, the notices were 
provided by the AOJ prior to the most recent transfer and 
certification of his case to the Board, and the content of 
the notices fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notices to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
and VA outpatient treatment records.  He has not identified 
any pertinent evidence that has not been obtained that is 
necessary to the adjudication of the issue addressed in this 
decision.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  As such, the Board finds the VA's duty to assist in 
this case has been met.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider his claim.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).  

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  

At the time the veteran initially filed his claim to reopen, 
case law provided that new evidence is that which is not 
"merely cumulative of the record."  Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  Material evidence is that which 
is relevant and probative of the issue at hand and presents a 
reasonable possibility that the new evidence, when viewed in 
context of all of the evidence, both new and old, would 
change the outcome of the claim.  Smith v. Derwinski, 1 Vet. 
App. 178 (1991); Colvin, 1 Vet. App. at 174.  

The Board was required to perform a two-step analysis when a 
claimant sought to reopen a claim based upon new evidence.  
First, it was to be determined whether the evidence was "new 
and material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 144 (1991).  Whether 
the new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) subsequently held that the 
regulatory standard alone must be the test of materiality.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

As noted above, the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156 (2004).  
However, this change pertained only to claims filed on or 
after August 29, 2001.  

The RO has considered the veteran's claim under both versions 
of the regulation.  However, the veteran has not been 
prejudiced as result.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Nevertheless, the Board will only consider the 
veteran's claim under the old version of 38 C.F.R. § 3.156 as 
in effect prior to August 29, 2001, as his claim to reopen 
was received prior to that date.  

In a January 1981 rating decision, the RO denied the 
veteran's original claim for service connection for a right 
knee disability, based on a finding that there was no 
evidence that the veteran had a right knee injury in service 
or permanent aggravation of any pre-existing right knee 
disability.  The evidence of record at the time the decision 
was made included the veteran's service medical records which 
showed that a January 1964 X-ray report revealed a small 
calcification proximal to the patella that appeared to be a 
calcified blood clot.  There was no indication of any injury 
to the right knee joint and upon separation examination in 
April 1966, no chronic right knee disability was found.  
Private medical records dated in February 1968 indicated that 
the veteran underwent a medial meniscectomy of the right 
knee, with removal of an intracapsular foreign body.  He 
presented with reports of three episodes of right knee pain 
that prevented him from doing his work.  He gave a history of 
knee pain beginning as a youth during athletic participation 
and it was present in service.  However, it was decided that 
therapy would not be done.  Recently, he recalled twisting 
the knee which caused cracking, snapping, and swelling in the 
joint.  The initial impression was right medial meniscus 
injury with a loose body in the knee.  The post-operative 
diagnosis was chondromalacia of the posterior inferior pole 
of the patella with loss of bone and cartilage resulting in 
the loose body and laxity of the anterior horn of the right 
medial meniscus.  Upon VA examination in November 1980, the 
veteran gave a history of a right knee injury in boot camp in 
1962.  It didn't bother him much at the time; however, 
subsequently, he had difficulties with prolonged standing, 
exercise, or walking.  In 1967, he underwent surgery on the 
knee, but he has continued to have right knee problems.  An 
X-ray showed a small osteophytes in the medial joint line of 
the tibia with slight medial joint space narrowing.  The 
diagnosis was right knee synovitis, of uncertain etiology.  
The examiner commented that it could be post-traumatic in 
nature or it might be secondary to mild degenerative 
arthritis.  

In the January 1981 rating decision, the RO determined that 
there was no evidence of a knee injury in service, or 
permanent aggravation of any preexisting knee problems.  The 
veteran was informed of the RO's decision, but he did not 
appeal it.  Hence, the January 1981 rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2004).  

In August 1992, the veteran sought to reopen his claim.  
However, he did not submit any additional evidence pertaining 
to his right knee with his request.  In an October 1992 
rating decision and November 1992 letter, the RO informed him 
that he had not submitted new and material evidence 
sufficient to reopen the claim for service connection for a 
right knee disability.  The veteran did not appeal this 
determination and it also became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2004).  

In May 1995, the veteran again sought to reopen his claim.  
The additional evidence received included post-service 
private and VA medical reports that showed a history of right 
knee surgery in 1968, and the veteran's statements that he 
injured his right knee during basic training.  Also submitted 
is a September 1971 report from Chrysler Corporation that 
indicated that the veteran was seen for a contusion of the 
right inner knee.  He reported that a dunage bar had snapped 
back and hit him in the knee.  His history of right knee 
surgery in 1968 was noted.  

As noted above, the veteran initially requested a personal 
hearing before a Veterans Law Judge at the RO in conjunction 
with this issue.  However, he subsequently changed his 
request and instead provided personal testimony at a hearing 
before a hearing officer at the RO in June 1996.  He 
testified that he injured his right knee during basic 
training while he was crawling under barbed wire.  He did not 
complain at the time, and it eventually got better.  However, 
it worsened when he was required to walk up and down hills.  
He tried to go to sick bay to have them look at it and he 
went to see a chaplain.  He said they didn't want to do 
anything for the knee because he would end up laid up too 
long.  He continually had problems with the knee and 
eventually had surgery in 1968.  

The veteran's reports of a knee injury during basic training 
are similar to those made at the time of the initial denial 
of his claim in January 1981 and the additional medical 
reports do not provide a nexus between the veteran's current 
knee problems and his active service.  As such, the 
additional evidence still does not tend to show that the 
veteran sustained a right knee injury in service that 
resulted in a chronic residual disability, or that he 
sustained permanent aggravation of any preexisting right knee 
disability.  Furthermore, the evidence does not sufficiently 
demonstrate continuity of symptomatology, and does not show 
that arthritis of the right knee was manifest within one year 
of the veteran's discharge from service.  Therefore, the 
additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).  Accordingly, the claim for service 
connection for a right knee disability is not reopened, and 
the appeal is denied.  


ORDER

New and material evidence has not been presented to reopen 
the claim for service connection for a right knee disability, 
and the appeal is denied.  

REMAND

As noted in the Introduction above, in his substantive appeal 
pertaining to the issues of entitlement to service connection 
for low back and cervical spine disabilities, the veteran 
requested that he be scheduled for a hearing before a 
Veterans Law Judge at the RO.  Initially, the hearing was 
scheduled in March 1998; however, he canceled the hearing.  
In June 1998, his representative requested that the hearing 
be rescheduled, and in the August 1999 remand, the Board 
directed the RO to schedule the veteran for a personal or 
videoconference hearing before a Veterans Law Judge.  
However, a review of the file shows that the veteran has not 
been scheduled for another hearing and there is no indication 
that he canceled his request for a hearing on these issues.  

The law provides that a veteran may request a hearing before 
a traveling Veterans Law Judge, and the hearing shall be 
scheduled by the RO.  38 C.F.R. § 20.704 (2004).  Moreover, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Since 
there is no affirmative documentation in the file that the 
veteran withdrew his request for a hearing before a Veterans 
Law Judge at the RO pertaining to the issues of entitlement 
to service connection for low back and cervical spine 
disabilities, the Board finds that a remand is required.  

Additionally, in the December 2001 rating decision the RO 
reopened the veteran's claim for service connection for PTSD, 
granted service connection for the disability, and  assigned 
a 50 percent rating for the disability, effective 
May 22, 1995, the date his claim to reopen had been received.  
However, in assigning the 50 percent rating, the RO only 
utilized the new rating criteria for evaluating mental 
disorders that had become effective on November 7, 1996.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  The RO did 
not consider the veteran's claim under the old rating 
criteria that had been in effect at the time he filed his 
claim to reopen.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).  Consequently, the Board finds that a remand of this 
issue is also warranted.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

Accordingly, this case is REMANDED for the following:  

1.  The claim for entitlement to an 
initial rating in excess of 50 percent 
for PTSD should be readjudicated under 
the old rating criteria for evaluating 
psychiatric disabilities that were in 
effect prior to November 7, 1996.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  

2.  The veteran should then be scheduled 
for a personal hearing before a traveling 
Veterans Law Judge at the RO, or a 
videoconference hearing before a Veterans 
Law Judge, unless otherwise indicated by 
the veteran.  The veteran and his 
representative should be notified of the 
date and time of any such hearing.  
Thereafter, the case should be handled in 
accordance with established appellate 
procedures.

The veteran need take no action until he is informed.  
However, he is advised that he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


